Citation Nr: 0202680	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  97-13 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a current evaluation in excess of 60 percent 
for bronchial asthma and a rating in excess of 30 percent 
prior to December 6, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1947 to 
February 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
the veteran's request for an increased rating for his 
service-connected bronchial asthma.  

By August 1997 rating decision, the RO assigned a rating of 
30 percent for the veteran's service-connected bronchial 
asthma, and in August 2001, the RO granted a rating of 60 
percent for the disability.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less than the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

In his March 1997 notice of disagreement, he requested a 
hearing, but in May 1997, he withdrew that request.  Later, 
in his May 1997 substantive appeal, he requested a Travel 
Board hearing; however, he failed to appear for the Travel 
Board hearing scheduled in December 2001.  He did not request 
a postponement.  See 38 C.F.R. §§ 20.700, 20.704 (2001).  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record.


FINDINGS OF FACT

1.  From October 7, 1996 to December 5, 2000, the veteran's 
bronchial asthma was manifested by mild obstructive disease 
with episodes of wheezing and shortness of breath 
necessitating the occasional use of an inhaler.

2.  As of December 6, 2000, the veteran's bronchial asthma 
has been manifested by wheezing, shortness of breath on mild 
exertion, and the need for an inhaler to control frequent 
symptoms.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for bronchial asthma for the period between October 
7, 1996 and December 5, 2000 have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.97, Diagnostic Code 6602 (2001).

2.  The schedular criteria for a rating in excess of 60 
percent for bronchial asthma for the period commencing on 
December 6, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 
4.97, Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
this matter.  The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument.  Further, the veteran and his representative have 
been notified of the evidence necessary to establish the 
benefit sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

Factual Background 

In October 1967, the RO granted service connection for 
bronchial asthma, and assigned it a noncompensable rating as 
the disability was asymptomatic at that time.  

In January 1989, the veteran sought an increased rating for 
his service-connected bronchial asthma.  He indicated that 
his symptoms were worsening and requested a personal hearing.  

In March 1989, during a personal hearing at the RO, he 
testified that he suffered symptoms of hay fever and asthma 
in the summertime and that the symptoms subsided during the 
winter.  During the summer, he stated that he had adverse 
symptoms all day, every day.  He complained of wheezing and 
shortness of breath and stated that he used an inhaler to 
ease the symptoms.  He indicated that the wheezing and 
shortness of breath interfered with his sleep.  

By May 1989 hearing officer's decision, the veteran's 
evaluation for bronchial asthma was increased to 10 percent.  
By October 1992 rating decision, the RO continued the 
veteran's 10 percent rating for bronchial asthma.

In October 1996, he filed a claim for an increased rating for 
his service-connected bronchial asthma.  However, by February 
1997 rating decision, the RO denied his request.  He 
initiated an appeal in March 1997.

On June 1997 VA medical examination, the veteran complained 
of shortness of breath after a 1/2 mile walk.  He also stated 
that he used his inhaler before retiring in order to prevent 
wheezing during the night.  On objective examination, the 
examiner noted no rales or wheezing.  The examiner diagnosed 
a history of bronchial asthma with episodes of wheezing and 
shortness of breath necessitating the use of an inhaler.  
Pulmonary function tests were administered and revealed mild 
obstructive disease and a forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC) ratio of 92 
percent.

By August 1997 rating decision, the RO increased the 
veteran's rating for bronchial asthma from 10 to 30 percent 
disabling, effective October 7, 1996.

December 1999 VA medical records indicate a diagnosis of 
asthma that was under control.  June 2000 VA medical records 
revealed a diagnosis of mild asthma.

On December 2000 VA medical examination, he reported using an 
inhaler four times a day and usually several times at night.  
He also complained of shortness of breath much of the time.  
He reported not being able to walk more than a 1/2 block before 
he had to rest due to shortness of breath.  On objective 
examination, the examiner noted expiratory rales in both lung 
bases.  The examiner diagnosed bronchial asthma complicated 
by Parkinson's disease.  Pulmonary function tests conducted 
that month showed an FVC of 55 percent of predicted value, an 
FEV-1 of 53 percent of predicted value, and an FEV-1/FVC 
ratio of 97 percent.

In April 2001, the RO asked a VA examiner to comment on the 
December 2000 pulmonary function tests in order to resolve 
certain disparities in the results.  Apparently, new 
pulmonary function tests were not possible because of the 
veteran's Parkinson's disease.  The examiner stated that the 
FEV-1 result was more telling than the FEV-1/FVC result.

By August 2001 rating decision, the RO increased the 
veteran's rating for bronchial asthma to 60 percent, 
effective December 6, 2000, the date of recent VA medical 
examination, the earliest date as of which it became 
factually ascertainable that an increase in disability had 
occurred.  38 C.F.R. § 3.400(o)(2).  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability rating, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based on the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require consideration of the complete medical history 
of the veteran's condition.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Where entitlement to compensation has already been 
established, and an increase in rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2001).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran is rated 60 percent disabled under Diagnostic 
Code 6602, which pertains to bronchial asthma.  Code 6602 
provides that a 10 percent rating is warranted for FEV-1 of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; intermittent inhalation or oral bronchodilator 
therapy.  A 30 percent evaluation is warranted for FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or daily inhalation or oral bronchodilator therapy, 
or; inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma if the forced 
expiratory volume in one second (FEV-1) is from 40 to 55 
percent predicted, or if the ratio of the forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) is 
from 40 to 55 percent, or if the veteran needs at least 
monthly visits to a physician for care of exacerbations, or 
if he needs intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  The maximum 
rating of 100 percent is warranted if the FEV-1 is less than 
40 percent predicted, or if the FEV-1/FVC ratio is less than 
40 percent, or if the veteran has more than one asthma attack 
per week with episodes of respiratory failure, or if he needs 
the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications. Also, in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97 (2001).  

The maximum rating of 100 percent is not warranted in this 
case.  See Id.  On December 2000 pulmonary function testing, 
the FEV-1 result was 53 percent of predicted value.  The 
April 2001 VA medical opinion indicated that such result was 
more probative than the FEV-1/FVC ratio which was 97 percent.  
An FEV-1 of 53 percent of predicted value falls squarely 
within the criteria established for a 60 percent rating.  Id.  
A 100 percent rating would necessitate an FEV-1 of less than 
40 percent of predicted value, and the objective evidence 
simply does not reflect such level of disability.  

Furthermore, the Board notes that the veteran's 60 percent 
rating became effective on December 6, 2000 and that he is 
not entitled to a 60 percent rating before that date.  See 
38 C.F.R. § 3.400.  Prior to the December 6, 2000 VA 
examination, the results of which were clarified in April 
2001, the evidence reflects a disability picture commensurate 
with no more than a 30 percent rating.  The June 1997 VA 
examiner diagnosed mild obstructive disease, December 1999 VA 
medical records indicated a diagnosis of asthma that was 
under control, and June 2000 VA medical records revealed a 
diagnosis of mild asthma.  On June 1997 VA medical 
examination, moreover, the FEV-1/FVC was 92 percent, a result 
that does not fit the criteria for a 60 percent evaluation.  

The Board notes that the veteran is not prejudiced by its 
failure to consider the December 2000 FEV-1/FVC result.  See 
Bernard veteran. Brown, 4 Vet. App. 384 (1993).  December 
2000 pulmonary function testing revealed a result of 97 
percent, which would not entitle the veteran to a compensable 
evaluation.  38 C.F.R. § 4.97, Code 6602.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign higher disability evaluations in that the veteran 
manifests no separate and distinct symptoms of bronchial 
asthma not contemplated in the currently assigned 30 and 60 
percent ratings permitted under the Schedule.  


ORDER


A rating in excess of 30 percent for the veteran's bronchial 
asthma for the period from October 7, 1996 to December 5, 
2000 is denied.

A rating in excess of 60 percent for bronchial asthma for the 
period commencing on December 6, 2000 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

